Case 1:21-cv-00109-JAW Document 22 Filed 09/16/21 Pagelof4 PagelD #: 150

UNITED STATES DISTRICT COURT eee a
DISTRICT OF MAINE | ;

 

Wilmington Savings Fund Society, FSB, CIVIL ACTION NO: 1:21-cv-00109-JAW.
d/b/a Christiana Trust, not individually but Mab ole pO
as trustee for Pretium Mortgage Acquisition
‘Trust
Plaintiff JUDGMENT OF FORECLOSURE AND
SALE
vs. RE:
19 Smithfield Drive f/k/a 9 Pleasant
Boulevard, Machias, ME 04654
Elson C, Guerra and Penny J. Guerta Mottgage:
September 17, 2007
Defendants Book 3336, Page 44

 

This matter came before the Court for a Damages Hearing on Plaintiffs Motion for Default
Judgment on September 16, 2021. Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust, was present
and represented by Reneau J. Longoria, Esq. Defendants, Elson C. Guerra and Penny J. Guerra, did
not appeat.

All persons interested having been duly notified in accordance with the law, and after
hearing, the Plaintiff's Motion for Default Judgment is GRANTED. Count II - Breach of Note,
Count III - Breach of Contract, Money Had and Received, Count IV - Quantum Meruit, and Count
V - Unjust Enrichment are hereby DISMISSED without prejudice at the request of the Plaintiff.
JUDGMENT on Count I — Foreclosure and Sale is hereby ENTERED as follows:

1. If the Defendants or their heirs ot assigns pay Wilmington Savings Fund Society, FSB,

d/b/a Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition
‘Trust (“Wilmington Savings”) the amount adjudged due and owing ($121,221.06) within
90 days of the date of the Judgment, as that time period is calculated in accordance with

14 M.LR.S.A. § 6322, Wilmington Savings shall forthwith discharge the Mortgage and file
Case 1:21-cv-00109-JAW Document 22 Filed 09/16/21 Page2of4 PagelD #: 151

a dismissal of this action on the ECF Docket. The following is a breakdown of the

amount due and owing:

Description Amount

Principal Balance $87,478.71

Interest $18,449.35

Late Fees $70.00

Escrow Advance $11,553.18

Corporate Advance Balance $3,669.82

Grand Total $121,221.06

2. If the Defendants or theit heirs or assigns do not pay Wilmington Savings the amount
adjudged due and owing ($121,221.06) within 90 days of the judgment, as that time
period is calculated in accordance with 14 M.R.S.A. § 6322, their remaining rights to
possession of the Machias Property shall terminate, and Wilmington Savings shall
conduct a public sale of the Machias Property in accordance with 14 M.R.S.A. § 6323,
disbursing the proceeds first to itself in the amount of $121,221.06 after deducting the
expenses of the sale, with any surplus to the Defendants or the heirs or assigns, in
accordance with 14 M.R.S.A. § 6324. Wilmington Savings may not seek a deficiency
judgment against the Defendants pursuant to Plaintiff's waiver of deficiency at trial.

3. Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk, if requested, shall sign a certification

after the appeal period has expired, certifying that the applicable period has expired
without action or that the final judgment has been entered following appeal.

The amount due and owing is $121,221.06.

Wilmington Savings Fund Society, FSB, d/b/a Christiana ‘Trust, not individually but as
trustee for Pretium Mortgage Acquisition ‘Trust has first priority, in the amount of
$121,221.06, pursuant to the subject Note and Mortgage and there ate no parties in
interest other than the Defendants who have second priority.

The prejudgment interest rate is 5.00000%, see 14 M.R.S.A. § 1602-B, and the post-
Case 1:21-cv-00109-JAW Document 22 Filed 09/16/21 Page 3o0f4 PagelD #: 152

judgment interest rate is 6.09%, see 14 M.R.S.A. §1602-C.

7. The following information is included in this Judgment pursuant to 14 M.R.S.A. §

2401 (3):

PARTIES COUNSEL

PLAINTIFF Wilmington Savings Fund John A. Doonan, Esq.
Society, FSB, d/b/a Christiana  Reneau J. Longoria, Esq.
‘Trust, not individually but as Doonan, Graves & Longoria, LLC
trustee for Pretium Mortgage 100 Cummings Center
Acquisition Trust Suite 303C
c/o Pretium Mortgage Credit Beverly, MA 01915
Management, 120 South Sixth
Street, #2100
Minneapolis, MN 55402

DEFENDANT
Elson C. Guerra Pro Se
20 Hudson Blvd
Machias, ME 04654
Penny J. Guerta Pro Se
20 Hudson Blvd
Machias, ME, 04654

PARTIES-IN-INTEREST

b)

d)

The docket number of this case is No. 1:21-cv-00109-JAW.

The Defendants, the only parties to these proceedings besides Wilmington Savings,
received notice of the proceedings in accordance with the applicable provisions of
the Federal Rules of Civil Procedure.

A description of the teal estate involved, 19 Smithfield Drive f/\x/a 9 Pleasant
Boulevard, Machias, ME 04654, is set forth in Exhibit A to the Judgment herein.
The street address of the real estate involved is 19 Smithfield Drive £/k/a 9 Pleasant

Boulevard, Machias, ME 04654. The Mottgage was executed by the Defendants,
Case 1:21-cv-00109-JAW Document 22 Filed 09/16/21 Page4of4 PagelD #: 153

Penny J. Guerra and Elson C. Guerta on September 17, 2007. The book and page
number of the Mortgage in the Washington County Registry of Deeds is Book 3336,
Page 44.

e) ‘This judgment shall not create any personal liability on the part of the Defendants
but shall act solely as an iv rem judgment against the property, 19 Smithfield Drive

£/k/a 9 Pleasant Boulevard, Machias, ME 04654.

SO ORDERED i
DATED THIS/p “DAY OF Aelinhet Dad I M ft Word.
JOHN A. WOODCOCK, JR.
U.S. DISTRICT JUDGE
